DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC §112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 9 limitation “means for” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining, adjusting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

The limitation “determining or adjusting” has corresponding structure in Fig. 1, elements 140a and 140c and at least paras. 0028, 0054.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rau et al. US 2015/0092056.


In regarding to claim 1 Rau teaches:
1. A computing system comprising: at least one processor; and memory comprising instructions that, when executed, cause the at least one processor to: 
[0026] Preferred embodiments of the invention are referred to as driving assistance systems and use a data collection system that collects data corresponding to internal conditions (i.e., within the passenger compartment) and preferably also external conditions of the vehicle, and further use a processing system (for example, an on-vehicle or remote computer) that utilizes algorithms for processing the collected data. Certain embodiments will be more particularly referred to as dynamic driving assistance and warning systems, and further use the processing system to process the collected data to create a history database of the collected data and/or determine risk factors therefrom, and further have a relay system that utilizes the history database to relay potential risks to the driver of the vehicle through physical, audio and/or visual alerts
Rau, 0026, 0031, 0059-0060 and Fig. 10
determine a current orientation of a mirror of a vehicle; 
[0030] A camera subsystem referred to herein as a Mirror Tracking and Driver's Back View Camera subsystem 2 (MTCBC2) utilizes multiple cameras and focuses on the rearview capabilities of the driver and preferably includes at least two different camera types. As represented in FIG. 1, at least one camera (or camera unit) 18 preferably focuses on the inside rearview mirror 11, and assists in both initial mirror settings and adjustments as needed due to change in driver posture or user overrides. At least a second camera (or camera unit) 20 preferably captures a larger view of the back and/or side of the vehicle 10, and could possibly be used to also track the driver's movements. The MTCBC2 camera subsystem will largely depend on the vehicle design and possible interior obstructions. As such, FIG. 3 represents additional or alternative camera locations as including interior dome light 22, the top inside center position of the rear windshield 24 (may also be in conjunction with a break light at this location, if that light is already positioned there), or near the top of the passenger side B or C pillars 26 or 28 to provide a good view of the driver (cameras aligned vertically one over the other if the pillar dimensions pose limitations).
Rau, 0030, 0039-0041, emphasis added

determine a preferred orientation of the mirror based on 1) a current driver position of a driver of the vehicle, 
[0039] The various algorithms will be described in detail. The first of these will be described as assisting the driver in obtaining optimal positions of the rear and sideview mirrors 11 and 31, and may use incremental learning to adapt for optimal mirror settings. The camera system DTFC1 and inside mirror system MRMFC3 are preferably used for this sub-system. It may possibly be linked to the information display screen 13. The system is involved with the positioning of the rear and sideview mirrors 11 and 31, and is integrated with the system that allows the driver to manually change mirror and seat positions. It may also recognize regular drivers and their corresponding settings, and forward this information on to other systems in order to access the corresponding driver history database. The driver can activate a button, or possibly some other trigger, for example, an individual-specific key fob, to save the mirror and seat positions in a memory system, so that these positions can be recalled at a later time, and also so that another driver can save a different set of positions in the same car without overwriting the original driver's settings.
Rau, 0039-0041, emphasis added


2) a difference between a first reference driver position for the driver and a second reference driver position for the driver, 
[0039] The various algorithms will be described in detail. The first of these will be described as assisting the driver in obtaining optimal positions of the rear and sideview mirrors 11 and 31, and may use incremental learning to adapt for optimal mirror settings. The camera system DTFC1 and inside mirror system MRMFC3 are preferably used for this sub-system. It may possibly be linked to the information display screen 13. The system is involved with the positioning of the rear and sideview mirrors 11 and 31, and is integrated with the system that allows the driver to manually change mirror and seat positions. It may also recognize regular drivers and their corresponding settings, and forward this information on to other systems in order to access the corresponding driver history database. The driver can activate a button, or possibly some other trigger, for example, an individual-specific key fob, to save the mirror and seat positions in a memory system, so that these positions can be recalled at a later time, and also so that another driver can save a different set of positions in the same car without overwriting the original driver's settings.
Rau, 0039-0041, emphasis added


and 3) a difference between a first reference orientation of the mirror when the driver is positioned at the first reference driver position and a second reference orientation when the driver is positioned at the second reference driver position;
[0039] The various algorithms will be described in detail. The first of these will be described as assisting the driver in obtaining optimal positions of the rear and sideview mirrors 11 and 31, and may use incremental learning to adapt for optimal mirror settings. The camera system DTFC1 and inside mirror system MRMFC3 are preferably used for this sub-system. It may possibly be linked to the information display screen 13. The system is involved with the positioning of the rear and sideview mirrors 11 and 31, and is integrated with the system that allows the driver to manually change mirror and seat positions. It may also recognize regular drivers and their corresponding settings, and forward this information on to other systems in order to access the corresponding driver history database. The driver can activate a button, or possibly some other trigger, for example, an individual-specific key fob, to save the mirror and seat positions in a memory system, so that these positions can be recalled at a later time, and also so that another driver can save a different set of positions in the same car without overwriting the original driver's settings.
Rau, 0039-0041, emphasis added

and responsive to determining the current orientation is not the preferred orientation, output a command to adjust the mirror to the preferred orientation.
[0040] To begin the initial system algorithms, the driver adjusts the seat to a comfortable position, as well as grip the steering wheel and look forward, or in a position they would be in while driving normally. The driver initiates the program by pushing a button, or possibly some other method of activation, and waiting in a standard driving posture while the DTFC1 system then captures both the eyes and nostril positions. After this information is captured, an algorithm "Optimal Mirrors Positioning Algorithm" (OMP ALG) (see FIG. 9) computes the optimal position of first the inside rearview mirror 11 and then the sideview mirrors 31. The mirrors 11 and 31 are moved to this position. This system can be implemented fully automatically or as a driver-assisted system. The system may include a control mechanism which would allow the user to either manually control the positions of the rear and sideview mirrors 11 and 31, similar to the mirror control switch commonly found in modern cars, or to automatically use the algorithm to determine the optimal location for each mirror using the algorithm. This function can possibly be used with each mirror independently or all three in sync. Additionally, the positions of the mirrors 11 and 31 may be displayed electronically somewhere visible to the driver, for example, with the information display screen 13. Additionally, changes in driver positions while driving can be accommodated by the invention, as the optimal positions can be recalculated. Possibly, an audio prompt may ask the driver if the system should reconfigure the mirrors 11 and 31 to accommodate the new posture.
Rau, 0039-0041, emphasis added

In regarding to claim 2 Rau teaches:
2. The computing system of claim 1, wherein a field of view of provided by the mirror when the mirror is positioned according to the preferred orientation includes a least threshold portion of a first field of view that is provided by the mirror when the mirror is oriented according to the first reference orientation 
[0039] The various algorithms will be described in detail. The first of these will be described as assisting the driver in obtaining optimal positions of the rear and sideview mirrors 11 and 31, and may use incremental learning to adapt for optimal mirror settings. The camera system DTFC1 and inside mirror system MRMFC3 are preferably used for this sub-system. It may possibly be linked to the information display screen 13. The system is involved with the positioning of the rear and sideview mirrors 11 and 31, and is integrated with the system that allows the driver to manually change mirror and seat positions. It may also recognize regular drivers and their corresponding settings, and forward this information on to other systems in order to access the corresponding driver history database. The driver can activate a button, or possibly some other trigger, for example, an individual-specific key fob, to save the mirror and seat positions in a memory system, so that these positions can be recalled at a later time, and also so that another driver can save a different set of positions in the same car without overwriting the original driver's settings.
Rau, 0039-0041, emphasis added

and the driver is positioned at the first reference driver position and at least the threshold portion of a second field of view that is provided by the mirror when the mirror is oriented according to the second reference orientation and the driver is positioned at the second reference driver position.
[0039] The various algorithms will be described in detail. The first of these will be described as assisting the driver in obtaining optimal positions of the rear and sideview mirrors 11 and 31, and may use incremental learning to adapt for optimal mirror settings. The camera system DTFC1 and inside mirror system MRMFC3 are preferably used for this sub-system. It may possibly be linked to the information display screen 13. The system is involved with the positioning of the rear and sideview mirrors 11 and 31, and is integrated with the system that allows the driver to manually change mirror and seat positions. It may also recognize regular drivers and their corresponding settings, and forward this information on to other systems in order to access the corresponding driver history database. The driver can activate a button, or possibly some other trigger, for example, an individual-specific key fob, to save the mirror and seat positions in a memory system, so that these positions can be recalled at a later time, and also so that another driver can save a different set of positions in the same car without overwriting the original driver's settings.
Rau, 0039-0041, emphasis added


In regarding to claim 4 Rau teaches:
4. The computing system of claim 1, wherein executing the instructions further causes the at least one processor to determine the current position of the driver based on data from one or more of an image sensor or a seat position sensor.
Rau, 0039-0041


In regarding to claim 5 Rau teaches:
5. The computing system of claim 1, wherein executing the instructions further causes the at least one processor to: 
identify the driver; 
Rau, 0039-0041

and determine, based on identity of the driver, the first reference driver position, the second reference driver position, the first reference orientation, and the second reference orientation.
Rau, 0039-0041

In regarding to claim 6 Rau teaches:
6. The computing system of claim 1, wherein execution of the instructions further cause the at least one processor to: 
output, for display by a display device of the vehicle, a graphical user interface indicating a field of view provided by the mirror; 
Rau, 0039-0041

and responsive to receiving a user input indicating an updated field of view, adjust the mirror based on the updated field of view.
Rau, 0039-0041

In regarding to claim 7 Rau teaches:
7. The computing system of claim 1, wherein the mirror provides a field of view, and wherein execution of the instructions further cause the at least one processor to: 
determine an updated field of view based on a speed of the vehicle; 
[0032] The MRMFC3 subsystem can also include one or more front-facing cameras mounted above and around the front windshield 33. The MRMFC3 camera(s) can be primarily used to determine the vehicle's deviation from the center of the lane, as well as environmental factors, for example, lighting and weather. Such information can be obtained with the MRMFC3 camera(s) alone or in combination with one or more additional sets of front-facing cameras, for example, mounted in the outside sideview mirrors 31 of the vehicle 10, or on the `A` pillars inside the windshield top (as will described below in reference to an RTFC 4 subsystem). The information obtained with the MRMFC3 camera(s) can be coordinated with other vehicle information, for example, integrated with steering system information, vehicle speed, environmental ambient conditions, etc., as may be desired or necessary. Information regarding ambient conditions may include, for example, outside temperatures, wipers on or off, speed of wiper strokes, headlights on or off, precipitation (rain, snow, or variations of sleet or freezing rain) and variations in sensed intensity levels between the MRMFC3 camera(s) and/or other camera subsystems, variations in outside ambient light conditions detected within the images obtained with the cameras, etc. This information can be used to further develop the history database with data relating to the driver's driving patterns and performance.
Rau, 0032, 0044, emphasis added
and adjust the mirror based on the updated field of view.
Rau, 0039-0041

In regarding to claim 8 Rau teaches:
8. The computing system of claim 1, wherein the mirror provides a field of view, and wherein executing the instructions further causes the at least one processor to:
Rau, 0039-0041

responsive to detecting an object behind the vehicle: 
[0034] FIG. 8 represents a camera subsystem referred to herein as a Road Tracking Back Camera subsystem 5 (RTBC5), and comprises cameras facing the back of the vehicle 10 to capture the distant view of moving objects on both sides of multi-lane highways or two-lane roads. This system is preferably used to primarily track aggressive, erratic, or impaired drivers behind the vehicle 10. Possible locations for the RTBC5 cameras include inside the vehicle 10 and facing rearward on both sides of a center high mounted stop lamp (known as CHMSL or top rear brake light) 34, and/or outside the vehicle 10 at or near the upper corners on the vehicle's rear windshield 36, and/or as a part of the rear signal and brake light assemblies 38.
Rau, 0034, emphasis added


determine an updated field of view that includes the object; 
Rau, 0034

and adjust the mirror based on the updated field of view.
Rau, 0039-0041
Claim 9 list all similar elements of claim 1, but in device form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Claims 10-11, 13-17 list all similar elements of claims 1-2, 4-8, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-2, 4-8 applies equally as well to claims 10-11, 13-17.
Claims 18-20 list all similar elements of claims 1-2 and 6, but in non-transitory computer-readable storage medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-2 and 6 applies equally as well to claims 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. US 2015/0092056 as applied to claims 1-2 above, and further in view of Lee et al. US 2010/0177413.

In regarding to claim 3 Rau teaches:
3. The computing system of claim 1, 
However, Rau fails to explicitly teach but Lee teaches wherein the first reference driver position is defined by a first vertical position limit and a first horizontal position limit, and wherein the second reference driver position is defined by a second vertical position limit opposite the first vertical position limit and a second horizontal position limit opposite the first horizontal position limit.
[0019] In one embodiment, data including information relative to the position of the driver seat and the current or present angles of each of the mirrors with respect to a chosen reference point are used as inputs to controller 10, which uses these data in calculating desired vertical and horizontal angles for each of the mirrors and subsequently actuates the motors 3, 5, 7, 9, 11, 13 as deemed appropriate to alter the horizontal and vertical angles of mirrors 21, 23, 25 suitably to achieve desired adjustments for each of the mirrors, as calculated by the microprocessor using one or more methods as herein described.
[0021] In order to determine desirable horizontal and vertical angles of mirrors 21, 23, 25 according to the present disclosure, it is desirable to provide a location for the eyes of the vehicle operator, when the operator is present in the driver seat in the occupied position during vehicle operation. Once the location of the driver's eyes is reasonably known, adjustment for the mirrors' angles can be determined from the position of the driver seat.
Lee, 0019-0021, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into a system of Rau in order wherein the first reference driver position is defined by a first vertical position limit and a first horizontal position limit, and wherein the second reference driver position is defined by a second vertical position limit opposite the first vertical position limit and a second horizontal position limit opposite the first horizontal position limit, as such, aids an operator or navigator in viewing their surroundings…--para. 0001

Note: The motivation that was applied to claim 3 above, applies equally as well to claim 12 as presented blow. 
Claim 12 list all similar elements of claim 3, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481